FILED IN
                                                                                                   14th COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                   1/6/2015 12:33:02 PM
                                                         John D. Kinard                            CHRISTOPHER A. PRINE
                                                                                                            Clerk
                                                           DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

January 06, 2015

Fourteenth Court of Appeals
Christopher Prine Clerk of Court
301 Fannin Suite 245
Houston TX 77002

                                     AMENDED NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 12-CV-0343, Styled Kings High Ranch, L.L.C. vs. Ultimate Kobe Beef, L.L.C., et al- Filed in 405th District
Court of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notices of appeals filed in the above case. This case is assigned to the 14th Court of Appeals,
Appellate Case Number 14-14-01014-CV, Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: October 03, 2014
Notice of Appeal: December 31, 2014
Notice of Appeal: January 2, 2015
Motion for New Trial filed: None Filed
Request for Finding of Facts and Conclusions of Law filed: October 21, 2014
Trial Judge: Michelle Slaughter
Court Reporter: Cylena Korkmas

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record. Any
Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Linda Scott, Deputy




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 
                                       Phone (409) 766‐2424 Fax (409) 766‐2292 
 
 
                                                                                                                                                    12/31/2014 1:16:39 PM
                                                                                                                                                          JOHN D. KINARD
                                                                                                                                                              District Clerk
                                                                                                                                                   Galveston County, Texas



                                                          CAUSE NO. 12-CV-0343

KINGS HIGH RANCH, LLC, AND                                                     §                  IN THE DISTRICT COURT OF
BILL & ELIZABETH FISHER D/B/A                                                  §
SARANAC OAKS RANCH                                                             §
                                                                               §
V.                                                                             §                  GALVESTON COUNTY, TEXAS
                                                                               §
ULTIMATE KOBE BEEF, LLC,                                                       §
CHAMPION GENETICS, INC.,                                                       §
ALLISON M. GODWIN, AND                                                         §
BRUCE R. HEMMINGSEN                                                            §                  405th JUDICIAL DISTRICT


                                                           NOTICE OF APPEAL

            Plaintiffs, BILL & ELIZABETH FISHER D/B/A SARANAC OAKS RANCH, hereby

give notice that they desire to appeal from the Court’s Final Judgment signed on October 3, 2014,

including rulings on pre-trial and post-trial motions.

            The appeal will be to the Fourteenth Court of Appeals in Houston, Texas.

            As required by the Local Rules Relating to the Assignment of Related Cases to and

Transfers of Related Cases between the First and Fourteenth Courts of Appeals, I certify that, on

December 19, 2014, Plaintiff Kings High Ranch, LLC filed its notice of appeal. The appeal was

subsequently assigned to the Fourteenth Court of Appeals and is currently pending under Cause

No. 14-14-01014-CV, Kings High Ranch, L.L.C. v. Ultimate Kobe Beef, L.L.C., Champion

Genetics, Inc., Allison Mae Godwin and Bruce R. Hemmingsen.




NOTICE OF APPEAL ........................................................................................................................................ PAGE 1
                                                                         Respectfully submitted,

                                                                         COKINOS, BOSIEN & YOUNG

                                                                         BY:         /s/ Anthony T. Golz
                                                                                     Anthony T. Golz
                                                                                     Texas Bar No. 24059834
                                                                                     agolz@cbylaw.com
                                                                                     1221 Lamar Street, 16th Floor
                                                                                     Houston, Texas 77010
                                                                                     (713) 535-5500
                                                                                     (713) 535-5533 (Fax)

                                                                         ATTORNEYS FOR PLAINTIFFS,
                                                                         BILL & ELIZABETH FISHER D/B/A
                                                                         SARANAC OAKS RANCH




NOTICE OF APPEAL ........................................................................................................................................ PAGE 2
                                                    CERTIFICATE OF SERVICE

        I certify that, on December 31, 2014, a true and correct copy of the foregoing was served
via facsimile and via e-mail upon the following counsel of record:

            Andrew J. Mytelka
            Stephen G. Schulz
            Angela Olalde
            GREER, HERZ & ADAMS, L.L.P.
            2525 South Shore Blvd., Suite 203
            League City, Texas 77573
            Email: aolalde@greerherz.com
            Fax: (866) 880-1519
            COUNSEL FOR KING’S HIGH RANCH, LLC

            Robert E. Booth
            Andres “Andy” Soto
            MILLS SHIRLEY, L.L.P.
            2228 Mechanic Street, Suite 400
            Galveston, Texas 77550
            Email: asoto@millsshirley.com
            Fax: (409) 763-2879
            COUNSEL FOR ULTIMATE KOBE BEEF, LLC,
            ALLISON GODWIN AND BRUCE HEMMINGSEN

            S.R. Lewis, Jr.
            LEWIS & WILLIAMS, L.L.P.
            2200 Market Street
            Galveston, Texas 77550
            Email: slewis@lewisandwilliams.com
            Fax: (409) 762-4606

            Joel C. Elliott
            ELLIOTT LAW FIRM, P.C.
            131 East Tyler Street
            Canton, Texas 75103
            Email: Christie@elliottattorneys.com
            Fax: (903) 567-3366
            COUNSEL FOR CHAMPION GENETICS, INC.


                                                                          /s/ Anthony T. Golz
                                                                         Anthony T. Golz




NOTICE OF APPEAL ........................................................................................................................................ PAGE 3
                                                                             1/2/2015 11:53:29 AM
                                                                                  JOHN D. KINARD
                                                                                      District Clerk
                                                                          Galveston County, Texas



                             CAUSE NO. 12-CV-0343

KINGS HIGH RANCH, LLC, AND             §           IN THE DISTRICT COURT OF
BILL & ELIZABETH FISHER D/B/A          §
SARANAC OAKS RANCH                     §
     Plaintiffs                        §
                                       §
V.                                     §         GALVESTON COUNTY, TEXAS
                                       §
                                       §
ULTIMATE KOBE BEEF, LLC,               §
CHAMPION GENETICS, LLC,                §
ALLISON M. GODWIN, AND                 §
BRUCE R. HEMMINGSEN                    §
     Defendants                        §              405TH JUDICIAL DISTRICT

                    DEFENDANTS’ NOTICE OF APPEAL

      Defendants Ultimate Kobe Beef, LLC, Allison Godwin, and Bruce

Hemmingsen file this Notice of Appeal pursuant to Tex. R. App. P. 25.1(c) and

26.1(d).

      The Honorable Judge Slaughter of the 405th District Court of Galveston

County, Texas signed a Final Judgment on October 3, 2014. An unofficial copy of

the Final Judgment is attached.

      From that part of the Final Judgment signed and entered on October 3, 2014,

which is adverse to Defendants Ultimate Kobe Beef, LLC, Allison Godwin, and

Bruce Hemmingsen, any adverse findings of fact and conclusions of law, and from

all other related adverse rulings entered against them in Cause no. 12-CV-0343,

Defendants Ultimate Kobe Beef, LLC, Allison Godwin, and Bruce Hemmingsen

desire to appeal to the Fourteenth Court of Appeals, sitting in Houston, based on
                                      Respectfully submitted,

                                      Mills Shirley L.L.P.
                                      2228 Mechanic St., Suite 400
                                      Galveston, TX 77550
                                      Phone:       409.763.2341
                                      Fax: 409.763.2879

                                      By:_____________________
                                            George W. Vie III
                                      Texas Bar No. 20579310
                                      gvie@millsshirley.com
                                            Robert E. Booth
                                      Texas Bar No. 24040546
                                      rbooth@millssshirley.com
                                            Andres “Andy” Soto
                                      Texas Bar No. 24071128
                                      asoto@millsshirley.com
                                      Attorneys for Defendants,
                                      Allison Godwin, Bruce Hemmingsen,
                                      and Ultimate Kobe Beef, LLC.



                               Certificate of Service

      I certify that a copy of the foregoing instrument has been forwarded in an
appropriate manner under the Texas Rules of Civil Procedure to all attorneys of
record on January 2, 2015.

Via E-filing Service                      Via E-filing Service
Mr. Richard A. Simmons                    Mr. Stephen Schulz/Ms. Angela Olalde
WALDRON & SCHNEIDER, LLP                  GREER, HERZ & ADAMS, LLP
15150 Middlebrook Drive                   2525 South Shore Blvd., Suite 203
Houston, TX 77058                         League City, Texas 77573
Counsel for Plaintiffs                    Counsel for Plaintiff
Bill & Elizabeth Fisher                   Kings High Ranch, LLC


Defendants’ Notice of Appeal
Page 3 of 4
Via E-filing Service
Anthony T. Golz
COKINOS, BOSIEN & YOUNG
1221 Lamar Street, 16th Floor
Houston, TX 77010
Counsel for Plaintiffs
Bill & Elizabeth Fisher         _________________________
                                Andy Soto




Defendants’ Notice of Appeal
Page 4 of 4